Citation Nr: 0211618	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  95-08 950	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine prior to August 27, 1997.  (This issue, which is being 
developed at the Board, will be the subject of a later 
separate decision.) 

3.  Entitlement to a rating in excess of 40 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine from August 27, 1997, to September 11, 2000.

4.  Entitlement to a rating in excess of 60 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine from September 11, 2000.  

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on three separate periods of active duty 
from May 1949 to September 1952, June 1955 to June 1958, and 
August 1960 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO denied an increased rating for service-connected 
hypertension, evaluated as 10 percent disabling; and 
degenerative arthritis of the lumbosacral spine, evaluated as 
10 percent disabling.  The veteran filed a notice of 
disagreement in October 1994, and a statement of the case 
(SOC) was issued in February 1995.  The veteran submitted a 
substantive appeal in March 1995.  In April 1999, a hearing 
was held in Washington, D.C., before Iris S. Sherman, who is 
a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 1991 & Supp. 2002).  By decision of February 2000, the 
Board remanded the case to the RO for readjudication 
consistent with cited court precedent and regulatory 
criteria, and for further evidentiary development.  Per Board 
remand instruction, the RO issued a supplemental SOC in April 
2001, and the case was subsequently returned to the Board.

During the course of the appeal, in April 2001, the RO 
granted an increased rating of 40 percent from August 27, 
1997, and 60 percent, effective September 11, 2000.  Since 
the RO has, in effect, granted a multi-tiered rating, the 
Board has separated the original issue before it (i.e., 
entitlement to an increased rating for degenerative arthritis 
of the lumbosacral spine) into three issues, as indicated on 
the title page of this decision.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 10 percent for 
service-connected degenerative arthritis of the lumbosacral 
spine prior to August 27, 1997, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The duties to notify and assist the veteran have been 
substantially fulfilled.

2.  The veteran's hypertension is not currently manifested by 
blood pressure readings that show diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

3.  The veteran's service-connected low back disability, from 
August 27, 1997, does not involve a fracture of a vertebra 
and involves the low back only.

4.  The veteran's service-connected low back disability from 
August 27, 1997 is manifested by disability equivalent but no 
greater than pronounced intervertebral disc syndrome; 
ankylosis of the lumbar spine is not present actually or 
functionally, and the disability has not required the veteran 
to be bedridden or to need long leg braces.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2002); 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (1997); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326).

2.  The criteria for the assignment of a rating of 60 percent 
and no greater, from August 27, 1997, to September 11, 2000, 
for degenerative arthritis of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DCs) 5293 (2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  The criteria for the assignment of a rating in excess of 
60 percent since September 11, 2000 for degenerative 
arthritis of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5293 (2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the RO granted service connection for 
hypertension and degenerative arthritis of the lumbosacral 
spine in February 1975.  In January 1994, the veteran filed a 
claim for an increased rating for his service-connected 
disabilities, to include hypertension and degenerative 
arthritis of the lumbosacral spine.  Per the veteran's 
request, the RO obtained VA outpatient treatment reports from 
the Columbia VA Medical Center (VAMC), dated July 1993 to 
March 1994.  On September 28, 1993, a blood pressure reading 
of 161 systolic, 87 diastolic was recorded.  On March 3, 
1994, a systolic reading of 210 and a diastolic reading of 97 
were recorded, and a diagnosis of chronic pain due to 
arthritis was reported.

In a March 1994 rating action, the RO denied an increased 
rating for hypertension and lumbar spine arthritis.  In his 
October 1994 notice of disagreement, the veteran identified 
supportive evidence from Togus VAMC showing that he was not 
able to work.  He indicated that he would forward papers from 
Fort Lee, Virginia.  

Treatment records from Kenner Army Community Hospital, Fort 
Lee, were obtained, dated July 1994 to September 1994.  On 
July 2, a blood pressure reading of 202 systolic, 106 
diastolic, was recorded.  The veteran was diagnosed with 
unstable hypertension.  On July 4, a blood pressure reading 
of 170 systolic, 98 diastolic, was recorded.  On July 5, the 
veteran was treated for chronic hypertension and high blood 
pressure.  Blood pressure readings of 172 systolic, 86 
diastolic; and 180 systolic, 90 diastolic were recorded.  The 
veteran was diagnosed with hypertension and prescribed 
medication.  A follow-up examination was scheduled.  

In July 1994, the veteran underwent a chest x-ray examination 
showing no evidence for acute cardiopulmonary disease.  On 
July 11, a follow-up examination indicated a blood pressure 
reading of 180 systolic, 100 diastolic.  The veteran was 
diagnosed with, inter alia, hypertension.  A blood pressure 
reading of 150 systolic, 85 diastolic was recorded on August 
2, during follow-up examination.  On August 8, a blood 
pressure reading of 120 systolic, and 70 diastolic, was 
recorded.  A blood pressure reading of 142 systolic, 82 
diastolic was recorded on August 17.  On August 23, after a 
blood pressure reading of 150 systolic, 100 diastolic, the 
veteran was diagnosed with poorly controlled hypertension.  
The veteran was prescribed another drug to reduce blood 
pressure, Norvasc(r).  On August 24, the veteran's blood 
pressure increased to 214 systolic, 104 diastolic, on testing 
of the right arm.  The veteran's blood pressure was 
rechecked, and the reading indicated 230 systolic, 110 
diastolic.  He was referred to the emergency room, where more 
blood pressure readings were obtained, as follows in 
chronological order (systolic/diastolic pressure):  214/104, 
220/124, 218/106, 194/92, 210/110, 190/80, 190/90, 220/118, 
200/84, 200/92, and 180/80.  The veteran was released in an 
improved condition.  

On August 25, 1994, a morning blood pressure reading of 184 
systolic, 80 diastolic; and an afternoon blood pressure 
reading of 160/80 were recorded.  On August 29, 30, and 31, 
blood pressure readings of 156/80, 158/76, 184/80 were 
recorded, respectively.  On August 26, the veteran was seen 
on follow-up for Norvasc therapy and hypertension episodes 
secondary to acute withdrawal from Catapres(r), another drug 
used to control high blood pressure.  Treatment notes 
indicated uncontrolled hypertension, with blood pressure 
readings of 150 systolic, 80 diastolic; and 160 systolic, 100 
diastolic.  The next month, on September 1, the veteran's 
blood pressure monitoring continued with a range of 156 
systolic to 184 systolic, over 80 diastolic.  The veteran was 
diagnosed with uncontrolled hypertension.  On September 15, 
blood pressure reading showed 148 systolic, 80 diastolic.  On 
follow-up examination report, dated September 21, the 
veteran's blood pressure readings ranged from 152/68 to 
168/84, based on three readings.  The physician replaced 
Norvasc therapy with Monopril(r), upon diagnosis uncontrolled 
hypertension with the former.  On September 23, a follow-up 
blood pressure reading was 148 systolic, 70 diastolic.  The 
veteran was treated on September 27 for complaints of 
fatigue.  The physician opined that fatigue could be 
secondary to the veteran's medication.  A blood pressure 
reading of 140/80 was recorded.

A September 1989 letter was obtained from a VA physician at 
the Togus VAMC.  The letter stated that, in his medical 
opinion, the veteran was totally disabled and unemployable.  
Along with the letter, the veteran submitted a formal claim 
for a total disability rating based on individual 
unemployability (TDIU).  In his claim, the veteran alleged 
that his service-connected disabilities prevented his 
securing work.  He identified Richmond VAMC as a source of 
relevant treatment from February 1995.  In a March 1995 
substantive appeal, the veteran requested an RO hearing at 
before a local hearing officer.

The veteran underwent multiple VA examinations on March 13, 
1995.  During his VA hypertension examination, blood pressure 
readings of 150/82 (sitting), 130/80 (recumbent), and 144/76 
(standing) were recorded.  On clinical examination, there was 
no heart enlargement.  Medicines for blood pressure control 
were noted.  The final diagnosis was essential, benign, 
labile hypertension, controlled on three medications.  On VA 
spine examination, the veteran's posture was erect and his 
gait was normal.  The musculature of the back was observed to 
be excellent.  The veteran demonstrated forward flexion of 
the lumbar spine to 40 degrees, with complaints of pain 
thereafter.  He demonstrated normal backward extension, left 
lateral flexion, right lateral flexion, and bilateral 
rotation.  There was no demonstrated neurological 
involvement.  By x-ray examination, degenerative disc disease 
of the lower lumbar spine was shown.  On VA post-traumatic 
stress disorder (PTSD) examination, it was opined that the 
veteran's psychiatric disorder combined with cardiac and 
hypertensive problems made it unlikely that the veteran would 
function in the workplace.

In August 1995, the RO requested hospital reports from 
Richmond VAMC dated in 1995.  In response, the Richmond VAMC 
provided hospital reports dated from February to May 1995.  
The reports largely concerned the veteran's PTSD.  In 
February 1995, the veteran indicated that he desired to 
transfer from Fort Lee to VA for treatment of hypertension.  
Hypertension and arthritis were noted by medical history, and 
a blood pressure reading of 160/90 was recorded in May 1995.  
The remainder of the veteran's physical examination was 
unremarkable. 

An RO hearing before a local hearing officer was held in 
March 1996.  The veteran testified that the VA physician from 
Togus VAMC stated that he was unemployable due to PTSD.  The 
veteran's representative indicated that the veteran's low 
back and hypertension were not the subject of the hearing.  

The RO requested records from the Richmond VAMC beginning 
July 1995.  In response, the Richmond VAMC forwarded 
inpatient and outpatient records dated November 1994 to 
December 1995, including some duplicate records.  In May 
1995, a blood pressure reading of 170 systolic, 90 diastolic 
was recorded.  No relevant diagnosis was provided.  On August 
8, 1995, the veteran was treated for leg and lower back pain.  
A blood pressure reading of 132/70 was recorded.  On back 
examination, no spasm or cervical spine tenderness was 
observed.  The clinician noted very mild lumbosacral 
tenderness.  The veteran was referred for evaluation of 
possible peripheral vascular disease.  The veteran was 
subsequently hospitalized primarily for bilateral popliteal 
artery aneurysms with clotted right popliteal artery.  On 
neurological examination, the veteran was alert and oriented 
times two, with motor strength 5/5 throughout.  He 
demonstrated sensation to light touch and symmetric deep 
tendon reflexes.  Hypertension was noted by secondary 
diagnosis, and arthritis was noted by medical history.  A 
blood pressure reading of 134/82 was recorded on August 17, 
1995.  Following vascular surgery, on August 29, a blood 
pressure reading of 114/60 was recorded.  In November 15, 
1995, a blood pressure readings of 170/70 and 160/65 were 
recorded.  Hypertension was diagnosed, and the veteran's 
hypertension control medication was increased.  Hospital 
reports recorded that, from November to December 1995, the 
veteran was hospitalized primarily for a left popliteal 
aneurysm.  Following surgery in November 1995, a blood 
pressure reading of 114/60 was recorded.  

A VA hypertension examination was provided on June 10, 1996.  
The veteran noted no complications of his hypertension to 
date.  On clinical examination, there were no abnormalities 
of the heart.  A blood pressure reading of 140/70 was 
recorded.  The VA physician diagnosed mild, essential, 
benign, labile hypertension, controlled on medication.  There 
was no evidence of heart disease on cardiological 
examination.  During a VA spine examination the same day, the 
veteran complained of lower back pain on exertion and 
prolonged sitting.  On physical examination of the back, the 
VA examiner observed erect posture, normal gait, and 
excellent musculature without spasm.  The veteran 
demonstrated full forward flexion of the lumbar spine, normal 
back extension, normal left and right lateral flexion, and 
normal bilateral rotation.  The VA examiner observed no 
neurological deficit.  X-ray examination revealed 
degenerative disc disease of the lower lumbar spine, which 
was the final diagnosis.

Another VA spine examination was provided in August 1997.  
The veteran described low back pain on exertion, radiating to 
his lower legs, and other difficulties with back pain.  The 
veteran complained of pain involving his legs, and numbness 
with tingling of the legs at night.  The VA examiner observed 
no abnormalities of posture, and no muscle spasms of the 
lumbar spine.  The veteran demonstrated forward flexion to 45 
degrees, and neutral extension, with complaints of pain on 
both maneuvers.  The veteran could perform lateral bending to 
5 degrees in both directions.  The VA examiner observed no 
motor deficits, negative straight leg raising, and a palpable 
2+ dorsalis pedis pulse bilaterally.  X-ray examination of 
the lumbar spine revealed marked degenerative changes 
involving the entire spine, especially the L-5 and S-1 
vertebrae.  The veteran also had degenerative changes 
involving the facet joints.  The VA examiner diagnosed 
degenerative arthritis of the lumbar spine with an element of 
pseudoclaudication secondary to spinal stenosis.  (Spinal 
stenosis is the narrowing of the vertebral canal, nerve root 
canals, or intervertebral foramina of the lumbar spine caused 
by encroachment of bone upon the space.  Dorland's 
Illustrated Medical Dictionary 1698 (29th ed. 2000)).  The VA 
examiner opined that the veteran had marked restrictions of 
lumbar range of motion that appeared to be real and 
attributable to the arthritic changes.  The VA examiner 
believed that leg symptoms were secondary to true 
claudication secondary to a disorder of the arterial system.  
The opinion was based on the intensity of dorsalis pedis 
pulsation.

By rating decision of April 1998, the RO granted an increased 
rating for degenerative arthritis to 20 percent effective 
August 27, 1997.  In September 1998, the veteran requested a 
Board hearing.  A Board hearing was held in April 1999.  The 
veteran's claim for an increased rating of service-connected 
hypertension was not a discussed issue.  The veteran 
testified that he experienced low back pain on daily 
activities, with pain radiating to his right hip.  He 
occasionally experienced numbness in the legs.  He identified 
Richmond VAMC as a relevant treatment source.  The veteran 
raised the issue of TDIU.

By statement of July 1999, the veteran identified Memorial 
Hospital in Jacksonville, Florida as a source of relevant 
treatment.

By Board decision of February 2002, the veteran's claims for 
an increased rating for hypertension and degenerative 
arthritis of the lumbar spine were remanded for, among other 
actions, further evidentiary development.  In a February 2002 
letter, the RO requested that the veteran identify all 
relevant medical treatment sources since 1995.  The RO 
provided medical release forms for private treatment sources.  
There was no response of record.

The RO obtained treatment records from the Richmond VAMC, 
dated February 1995 to September 2000, with some duplication.  
Non-duplicative records included a February 1995 
hospitalization report concerning psychiatric treatment.  On 
February 16 physical examination, a blood pressure of 170/90 
was recorded.  The veteran was advised to return if he had 
problems with hypertension and other disorders.  A March 
1995, x-ray examination report of the lumbosacral spine 
demonstrated degenerative disc at the L-5 to S-1 level with 
marked disc space narrowing and vacuum disc phenomenon with 
spur formation.  There was also moderate degenerative disc 
disease at the L-4 to L-5 level.  

On radiographic examination of the chest in November 1995, 
the veteran's heart size was within normal limits with no 
acute pulmonary process observed.  On cardiological 
evaluation on July 17, 1996, myocardial imaging showed no 
definite reversible cardiological defects.  The veteran's 
resting blood pressure was 184 systolic, 61 diastolic.  In 
September 1997, a radiographic examination of the lumbosacral 
spine showed partial lumbarization of the S-1 vertebra.  In 
addition, at the L-5 to S-1 level, there was marked disc 
interspace narrowing and reactive discogenic sclerosis of the 
adjacent vertebral endplates, compatible with severe 
degenerative disc disease at the L-5 to S-1 level.  

In September 1998, the veteran was hospitalized following 
complaints of chest pain.  On preadmission, September 7, the 
veteran's blood pressure was 158/65.  Hypertension was noted 
on system review.  A blood pressure reading of 147/76 was 
recorded on September 10, the date of admission.  On 
September 11, 2000, an exercise stress test was performed.  
The veteran's resting blood pressure was 151/72.  
Cardiovascular examination revealed heart with regular rate 
and rhythm, without murmurs, rubs or gallops.  On September 
12 and 13, blood pressure readings of 142/68 and 139/62 were 
recorded.  On final diagnosis, the veteran was determined to 
have atypical chest pain, gastrointestinal in nature.  
Hypertension was also diagnosed, and medications for 
hypertension control were continued.  Later the same month, 
on September 16, a stress test was performed.  On stress 
echocardiogram (ECHO) test, baseline blood pressure was 
123/65.  Electrocardiogram (EKG) measurement showed ischemic 
changes at peak exertion.  The overall stress test result was 
normal.  Vital signs taken on October 4, 2000, included blood 
pressure readings of 143 systolic, 70 diastolic, and 159 
systolic, 64 diastolic.  

On September 7, 2000, a VA hypertension examination was 
provided.  Blood pressure readings of 170/78 (recumbent), 
146/64 (standing), and 180/86 (sitting).  On cardiovascular 
examination, no abnormalities of the heart were observed, and 
pedal pulses were palpable.  The VA examiner diagnosed, inter 
alia, hypertension.  He also diagnosed hypertension, stage 3 
with poor control noted on numerous treatment medications for 
the condition.  There was still elevation noted on 
evaluation. 

The veteran also received an orthopedic examination in 
September 2000.  The veteran complained of low back pain with 
some radicular symptoms down the right leg to the knee.  He 
repeated low back complaints previously noted on prior VA 
orthopedic examinations.  On back examination, the veteran's 
posture was erect and his gait was normal.  The VA examiner 
observed good musculature with some mild spasm on the left 
side.  The veteran demonstrated lumbar-spine forward flexion 
short of 20 degrees of full flexion.  The veteran 
demonstrated back extension short of 15 degrees of full 
extension.  Lateral flexion was within normal limits.  The 
veteran demonstrated good rotation of his spine, with some 
pain.  The VA examiner detected no neurological deficits.  On 
x-ray examination, degenerative disc disease, severe at the 
L-5 to S-1 level, was shown.  The VA examiner diagnosed 
degenerative disc disease of the lower lumbar spine with 
degenerative arthritis of the lumbar spine.  The VA examiner 
remarked that he observed no radicular symptoms secondary to 
degenerative disc disease.

On VA neurological examination in September 2000, the VA 
examiner reviewed computerized medical records from the 
Richmond VAMC.  On clinical interview, the veteran reported 
symptomatology similar to that of his September 2000 VA 
orthopedic examination.  The veteran reported experiencing 
constant symptoms, and no flare-ups.  The VA examiner 
specified that the L-4, L-5, and S-1 nerve roots were 
involved.  The VA examiner observed full power in the 
extremities, and patchy decreased sensation in the lower 
extremities with no clear radicular or single nerve pattern.  
There was diminished vibratory sensation in the toes and 
fingers, and deep tendon reflexes were hypoactive throughout, 
though present and symmetrical.  The VA examiner opined that 
there was probably polyradiculopathy, particularly of the 
lower lumbar nerve roots.  The VA examiner reported mild 
sensory impairment on examination in both arms and legs with 
some stocking/glove neuropathy in all four limbs.  Weakness 
of the lower extremities was distally consistent with L-5 
radiculopathy, although diabetic neuropathy could not be 
ruled out.  The VA examiner recommended an electromyograph 
(EMG) nerve conduction study to provide more objective 
evidence to confirm either neuropathy or radiculopathy 
components.  The VA examiner cited the March 1995 and August 
1997 radiographic examination reports from the Richmond VAMC 
(previously obtained) in support of the finding of likely 
nerve root damage.  The VA examiner diagnosed lumbar 
radiculopathies (L-4, L-5, S-1), with progressive 
degeneration of the spine with nerve impingement.  He also 
diagnosed diabetic polyneuropathy and cervical spine 
radiculopathy.

Following the September 2000 VA examinations, the RO 
requested additional VA examinations.  A VA hypertension 
examination was provided on January 4, 2001.  The VA examiner 
reported that he reviewed medical records, the February 2000 
Board remand, and the claims folder.  During clinical 
interview, the veteran denied any headaches or visual changes 
from his high blood pressure.  The VA examiner listed current 
blood pressure control medication.  The veteran noted no side 
effects from the medications.  On physical examination, blood 
pressure readings of 163/75, 163/74, and 169/80 were 
recorded.  On cardiovascular examination, the veteran had a 
normal-sized heart.  No murmurs, gallops, rubs, or clicks 
were detected.  There was no evidence of kidney involvement 
for hypertension.  On final diagnosis, the VA examiner 
reported hypertension.  A VA orthopedic examination was also 
provided.  The VA examiner referred to the September 2000 
report of low back symptomatology and medical history.  The 
veteran demonstrated extension to 10 degrees, with pain 
beyond 10 degrees.  The veteran could flex forward to 30 
degrees, with pain beyond the 30-degree point.  The veteran 
could rotate to the right and left to 15 degrees, with pain 
beyond 15 degrees.  Laterally, the veteran could bend to the 
left to 15 degrees, with pain beyond 15 degrees.  The VA 
examiner explained that the veteran's lumbosacral spine 
function was mainly limited by pain.  There was no real 
fatigue, weakness, or lack of endurance followed by 
repetitive use.  The VA examiner concurred with the September 
2000 findings concerning the lower lumbar spine, and 
confirmed the diagnoses of degenerative disc disease of the 
lower lumbar spine, with degenerative arthritis of the lumbar 
spine.

By rating decision of April 2001, the RO granted an increased 
rating for the veteran's lumbar spine disorder to 40 percent, 
effective August 27, 1997, and to 60 percent, effective 
September 11, 2000.  Also, by this same rating decision, the 
RO granted service connection for peripheral vascular 
disease.  In an April 2001 supplemental SOC, the RO 
determined that an increased rating was not warranted for 
service-connected hypertension based on new rating criteria.

II.  Analysis

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2001).  Specified diseases 
and injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  

For the purposes of determining that an increased rating is 
warranted, the primary focus is upon the current severity of 
the disability, as reflected by the most current evidence of 
record.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
In this regard, the Board observes that the record 
satisfactorily reveals the current state of the veteran's 
service-connected hypertension and low back disabilities.  

The veteran and his representative contend that his service-
connected hypertension and degenerative arthritis of the 
lumbosacral spine are more disabling than currently evaluated 
and warrant a higher rating.  As the veteran and his 
representative have expressed general disagreement with the 
assignment of the rating, the Board construes the appeal as 
an appeal for the maximum benefits allowable by the rating 
criteria.  See AB v. Brown, 6 Vet. App. 35 (1993).

A.  Increased Rating for Hypertension

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative appeal has been 
concluded, the version more favorable to the veteran must be 
applied (unless Congress provided otherwise, or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this regard, the Board notes that, during the 
pendency of this appeal, the schedular criteria for 
evaluating hypertension was revised.  See 62 Fed. Reg. 
65,207, 65,214 (1997).  As of January 12, 1998, the revised 
rating criteria for hypertensive vascular disease are as 
follows:

7101  Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension):
Diastolic pressure predominantly 130 or 
more....................60
Diastolic pressure predominantly 120 or 
more.................40
Diastolic pressure predominantly 110 or more, 
or; systolic
pressure predominantly 200 or 
more..................................20
Diastolic pressure predominantly 100 or more, 
or; systolic
pressure predominantly 160 or more, or; 
minimum evaluation
for an individual with a history of diastolic 
pressure
predominantly 100 or more who requires 
continuous
medication for 
control..................................................
...10

Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings 
taken two or more times on at least three 
different days.  For purposes of this 
section, the term hypertension means that the 
diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic 
hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 
90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part 
of the condition causing it rather than by a 
separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2001).

Under the rating criteria effective prior to January 12, 
1998, hypertensive vascular disease was evaluated as follows:

7101  Hypertensive vascular disease 
(essential arterial hypertension):
Diastolic pressure predominantly 130 or more 
and severe symptoms..........................................................60
Diastolic pressure predominantly 120 or more 
and moderately severe 
symptoms..................................................40
Diastolic pressure predominantly 110 or more, 
with definite 
symptoms...............................................................
..20
Diastolic pressure predominantly 100 or 
more................10

Note (1): For the 40 percent and 60 percent 
ratings under code 7101, there should be 
careful attention to diagnosis and repeated 
blood pressure readings.
Note (2): When continuous medication is shown 
necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 
100 or more, a minimum rating of 10 percent will be 
assigned.

38 C.F.R. § 4.104, DC 7101 (1997).

Following a complete review of the claims folder, the Board 
determines that the amended rating criteria are not more 
favorable to the veteran than the prior rating criteria.  The 
reason is that the threshold diastolic pressures for a rating 
in excess of 10 percent have not changed.  Compare 38 C.F.R. 
§ 4.104, DC 7101 (1997) with 38 C.F.R. § 4.104 DC 7101 
(2001).  As discussed below, the diastolic readings of record 
are not predominantly equal to or greater than the threshold 
requirements for a rating in excess of 10 percent.  
Furthermore, according to the evidence of record, at no 
period was the veteran's systolic pressure predominantly 200 
or more.  Therefore, no higher rating is warranted by the 
predominant measure of systolic pressure pursuant to the 
amended rating criteria.  38 C.F.R. § 4.104, DC 7101 (2001).  
The Board will proceed to review the veteran's claim under 
the prior version of the rating criteria.

A rating in excess of 10 percent for service-connected 
hypertension is not warranted under the criteria for 
evaluating hypertensive vascular disease.  38 C.F.R. § 4.104, 
DC 7101 (1997).  The reason is that the veteran's diastolic 
pressure readings of record have not been predominantly 110 
or more.  There is only one day of record, August 24, 1994, 
when the veteran's diastolic pressure reading reached 110 or 
above, on four readings.  The medical evidence of record 
shows that the August 24, 1994 blood pressure fluctuation was 
secondary to acute withdrawal from a drug used to control 
high blood pressure.  This acute episode of uncontrolled 
hypertension on August 24, 1994, and associated blood 
pressure readings, does not alone suggest an increase in 
disability warranting a higher rating.  38 C.F.R. § 4.104, DC 
7101 (1997).  As a preponderance of the evidence is against 
the claim, an increased rating for service-connected 
hypertension is denied.

B.  Increased Rating for the Lumbosacral Spine:  August 27, 
1997, to September 11, 2000, and from September 11, 2000

The Board notes that the veteran alleges debilitating low 
back pain.  Therefore, in consideration of any functional 
loss due to pain and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the 
joints, the Board observes the provisions of 38 C.F.R. 
§§ 4.40, 4.45, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
VAOPGCPREC 9-98 (August 14, 1998) (holding section 38 C.F.R. 
§ 4.40, 4.45 applicable when evaluating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 
semilunar cartilage removal, DC 5259); VAOPGCPREC 36-97 
(December 12, 1997) (construing 38 C.F.R. §§ 4.40 and 4.45 
applicable to diagnostic codes involving loss of range of 
motion, i.e., DC 5293 pertaining to intervertebral disc 
syndrome).  However, if the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has reviewed several rating codes representing 
closely related diseases or injuries in regard to the 
veteran's service-connected low back disability.  See 
38 C.F.R. § 4.20.  Diagnostic Code 5010, as contained in 
38 C.F.R. Part 4, provides that arthritis due to trauma that 
is substantiated by x-rays is to be rated at degenerative 
arthritis, Diagnostic Code 5003.  Under 38 C.F.R. § 4.71a, DC 
5003, pertaining to degenerative arthritis (hypertrophic or 
osteoarthritis), disorders are rated as follows:



Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003. 
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups, with occasional
incapacitating exacerbations                                                             
20

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups                                                       
10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.  

Another diagnostic code under which the veteran could be 
rated pertains to ankylosis of the lumbar spine:

Unfavorable..............................
.................50
Favorable................................
...................40

38 C.F.R. § 4.71a, DC 5289.  

In addition, pursuant to 38 C.F.R. § 4.71a, DC 5292, which 
pertains to limitation of motion of the lumbar spine, the 
veteran can be rated using the following criteria:

Severe.............................................
...........40
Moderate...........................................
.........20
Slight.............................................
............10

38 C.F.R. § 4.71a, DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5293, pertaining to 
intervertebral disc syndrome, a zero percent evaluation is 
applied to a postoperative, cured condition.  The compensable 
criteria are as follows:

Pronounced; with persistent symptoms compatible 
with sciatic
neuropathy with characteristic pain and 
demonstrable muscle
spasm, absent ankle jerk, or other neurological 
findings
appropriate to site of diseased disc, little 
intermittent
relief.............................................
..............................60

Severe; recurring attacks, with intermittent 
relief.....40

Moderate; recurring 
attacks.......................................20



Mild...............................................
................................10

38 C.F.R. § 4.71a, DC 5293.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, DC 
5295, the criteria for which follow:

Severe; with listing of whole spine to opposite 
side, positive
Goldthwaite's sign, marked limitation of forward 
bending in
standing position, loss of lateral motion with 
osteo-
arthritic changes, or narrowing or irregularity of 
joint
space, or some of the above with abnormal mobility 
on forced
motion.............................................
.................................40

With muscle spasm on extreme forward bending, loss 
of lateral
spine motion, unilateral, in standing 
position.................20

With characteristic pain on 
motion.................................10

With slight subjective symptoms 
only..............................0

38 C.F.R. § 4.71a, DC 5295.

The Board finds that the rating period of August 27, 1997, to 
September 11, 2000, should reflect the same evaluation as the 
period from September 11, 2000, i.e., 60 percent.  The reason 
is that the VA examinations concerning the veteran's service-
connected low back disability during the period in question 
were inadequate, and can not form the basis of evaluation.  
38 C.F.R. § 4.2; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The RO conceded this in September 2000, when it 
requested an additional VA orthopedic examination.  The 
September 11, 2000 VA neurological examination and January 
2001 VA orthopedic examination provide the evidentiary basis 
of the Board's determination that a 60 percent rating is 
warranted for the period from August 27, 1997.  38 C.F.R. 
§ 4.71a, DC 5293.  As the RO conceded in the April 2001 
rating action, the neurological examination on September 11, 
2000 indicated symptomatology warranting a 60 percent rating 
under DC 5293.

The Board observes that the veteran is assigned a 60 percent 
rating under DC 5293, pertaining to intervertebral disc 
syndrome, and that 60 percent is the highest rating available 
under the applicable diagnostic criteria.  38 C.F.R. § 4.71a, 
DC 5293.  The Board has reviewed the regulations for rating 
disabilities of the spine and notes that two diagnostic codes 
provide for ratings in excess of 60 percent.  Under 38 C.F.R. 
§ 4.71a, DC 5285, residuals of fracture of a vertebra, 
disorders are rated as follows:

With cord involvement, bedridden, or requiring long 
leg braces...............100

38 C.F.R. § 4.71a, DC 5285.

Another diagnostic code for which a rating higher than 60 
percent may be assigned pertains to complete bony fixation 
(ankylosis) of the spine:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew 
type).................................100

38 C.F.R. § 4.71a, DC 5286.  

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 60 percent for service-
connected degenerative arthritis of the lumbosacral spine 
from August 27, 1997, is not warranted.  While DCs 5285 and 
5286 provide for ratings in excess of 60 percent, application 
of either of these codes to the veteran's service connected 
disability is inappropriate.  The service connected low back 
disability was not granted based on a fracture of a vertebra 
and there is no evidence of the same in the record.  
Furthermore, the veteran may not be rated by analogy to this 
code as he is not bedridden and does not require long leg 
braces.  (Bedridden is confined to one's bed due to illness 
or infirmity.  Webster's II New College Dictionary 99 (2nd 
ed. 1999)). 

In addition, Diagnostic Code 5286 contemplates complete bony 
fixation of the spine.  Importantly, the veteran is not 
service-connected for a disability of the entire spine but 
only for the low back.  The rating schedule, in fact, 
provides a specific diagnostic code for ankylosis of the 
lumbar spine.  Moreover, the veteran has some motion of the 
low back as demonstrated on all VA examinations of record.  
It is also pertinent to note that the veteran was granted a 
total rating based on individual unemployability from August 
27, 1997 to September 7, 2000 at which time his combined 
schedular ratings were 100 percent.

C.  Duty to Notify and Assist

The Board notes that, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify, as the veteran was apprised 
of the evidence necessary to substantiate the claims 
discussed above.  The February 1995 SOC and February 2000 
Board remand with associated instructions provided such 
notice.  Furthermore, the veteran was notified of the types 
of supportive evidence VA would attempt to obtain on his 
behalf, as well as the information and evidence he was to 
provide, per the February 2000 Board remand instructions.  
Regarding the duty to assist, the RO requested that the 
veteran identify all relevant medical evidence not previously 
obtained, and provided release forms for authorization to 
obtain private treatment records.  All identified VA 
treatment records were obtained.  In addition, several VA 
examinations were scheduled pursuant to the duty to assist.  
Therefore, the Board finds that the duties to notify and 
assist have been substantially fulfilled.  See generally, 
38 U.S.C.A. § 5103(a); 5103A.


ORDER

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling, is 
denied.

A 60 percent schedular rating and no greater for service-
connected degenerative arthritis of the lumbosacral spine 
from August 27, 1997, to September 11, 2000, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Entitlement to an increased rating in excess of 60 percent 
for service-connected degenerative arthritis of the 
lumbosacral spine, from September 11, 2000 is denied. 


REMAND

The Board finds that action is required as it regards the 
veteran's award of a total disability rating based on 
individual employability due to service connected 
disabilities (TDIU).  In April 2002, correspondence from a 
Senator's office indicated that the veteran was in 
disagreement with the effective date contained in a recent 
rating decision.  The letter stated that the veteran believed 
that "his disability payments should have begun in 1989 
instead of 1995."  Attached to the Senator's correspondence 
was a letter from a VA doctor to the veteran, dated in 1989, 
opining that the veteran was totally disabled and 
unemployable.  In addition, a letter from the veteran was 
attached, alleging that, in 1989, "anyone could see that 
[he] was not able to work."  By June 2002 correspondence, 
the RO assumed that the veteran was expressing disagreement 
with its April 12, 2001, rating decision.  The RO indicated 
that the veteran needed to clarify the issue(s) with which he 
disagreed.  According to an RO report of telephonic contact, 
the veteran reported that "he has been unemployable since 
1989."  The Board construes that the cited correspondence 
from the Senator comprises a valid notice of disagreement, as 
the veteran subsequently "cut the rough stone of his [notice 
of disagreement] to reveal . . . radix of his issue that lay 
within," i.e. the effective date of his TDIU award.  As such, 
the Board has jurisdiction over the issue of an earlier 
effective date for a TDIU award, and hereby remands the claim 
for preparation of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 241 (when no RO action taken on claim for which 
there is a valid NOD, the appropriate remedy is remand, not 
referral, of the issue to the RO for issuance of an SOC).

Accordingly, the aforementioned issue is REMANDED to the RO 
for the following action:

The RO should adjudicate the issue of 
whether the veteran is entitled to an 
earlier effective date for his TDIU award 
by the April 2001 rating decision.  In the 
event that the decision regarding the TDIU 
effective date issue is unfavorable to the 
veteran, the RO should issue an Statement 
of the Case (SOC).  The veteran and his 
representative are notified of the need to 
submit a substantive appeal to this issue 
if the Board is to adjudicate this claim.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

